United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     April 8, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 03-30905
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MICHAEL T. JOHNSON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 02-CR-50070-1-ALL
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Michael T. Johnson entered a conditional guilty plea to

being a felon in possession of a firearm, reserving the right to

appeal the district court’s denial of his motion to suppress the

evidence seized from his residence.    He argues that the

Government failed to meet its burden to prove that he freely and

voluntarily consented to the search of his residence.        A review

of the evidence presented at the evidentiary hearing on the

motion to suppress indicates that the district court did not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-30905
                               -2-

clearly err in finding that Johnson freely and voluntarily

consented to the search of the residence.   See United States v.

Tompkins, 130 F.3d 117, 120 (5th Cir. 1997).   Therefore, the

district court’s judgment is AFFIRMED.

     AFFIRMED.